Exhibit 10.1

 

Execution Copy

 

Asset Purchase and collaboration Agreement

  

 

between

  

 

Icagen, Inc.

  

 

and

  

 

XRPRO SCIENCES, INC.

 

 

 

DATED AS OF JUNE 26, 2015

 



 

 

 

TABLE OF CONTENTS

 

      Page ARTICLE I DEFINITIONS AND TERMS   1 Section 1.1   Definitions   1
Section 1.2   Other Definitional Provisions   6 ARTICLE II PURCHASE AND SALE   6
Section 2.1   Purchase and Sale of the Purchased Assets   6 Section 2.2  
Consents   6 Section 2.3   Excluded Assets   7 Section 2.4   Assumption of
Certain Liabilities   8 Section 2.5   Retained Liabilities   8 Section 2.6  
Purchase Price   9 Section 2.7   Allocation of the Purchase Price   9 Section
2.8   Acceleration of Earn Out Payment   9 ARTICLE III CLOSING   10 Section
3.1   Closing   10 ARTICLE IV CONDITIONS TO CLOSING   11 Section 4.1  
Conditions to the Obligations of Buyer and Seller   11 Section 4.2   Conditions
to the Obligations of Buyer   11 Section 4.3   Conditions to the Obligations of
Seller   12 ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER   12 Section
5.1   Organization   12 Section 5.2   Authority; Binding Effect   12 Section
5.3   Non-Contravention   13 Section 5.4   Governmental Authorization   13
Section 5.5   Title to Assets   13 Section 5.6   Employees   13 Section 5.7  
Brokers   13 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER   14 Section
6.1   Organization and Qualification   14 Section 6.2   Corporate Authorization
  14 Section 6.3   Binding Effect   14 Section 6.4   Non-Contravention   14
Section 6.5   Governmental Authorization   14 Section 6.6   Financial Resources
  15 Section 6.7   Brokers   15 ARTICLE VII COVENANTS   15 Section 7.1  
Information and Documents   15 Section 7.2   Maintenance of Assets   16 Section
7.3   Employees and Employee Benefits   16

 



 

 

 

Section 7.4   Commercially Reasonable Efforts   18 Section 7.5   Litigation
Support   18 Section 7.6   North Carolina Site   18 Section 7.7   Delivery of
Financial Statements   19 Section 7.8   Inspection of Records Relating to
Research Revenue Milestone and Earn Out Payments   20 Section 7.9   Condition of
the Purchased Assets   20 Section 7.10 Transfer of Documentation   21 ARTICLE
VIII RESEARCH COLLABORATION   21 Section 8.1   Master Scientific Services
Agreement   21 Section 8.2   Research Revenue Milestone   21 ARTICLE IX
INDEMNIFICATION   21 Section 9.1   Indemnification by Seller   21 Section 9.2  
Indemnification by Buyer   22 Section 9.3   Notice of Claims   22 Section 9.4  
Third Party Claims   23 Section 9.5   Expiration   23 Section 9.6   Losses Net
of Insurance, Etc.   24 Section 9.7   Sole Remedy/Waiver   24 Section 9.8   No
Consequential Damages   24 ARTICLE X TERMINATION   24 Section 10.1   Termination
  24 Section 10.2   Effect of Termination   25 ARTICLE XI MISCELLANEOUS   25
Section 11.1   Notices   25 Section 11.2   Amendment; Waiver   26 Section 11.3  
Assignment   26 Section 11.4   Entire Agreement   26 Section 11.5   Fulfillment
of Obligations   27 Section 11.6   Parties in Interest   27 Section 11.7  
Public Disclosure   27 Section 11.8   Return of Information   27 Section 11.9  
Expenses   27 Section 11.10 Schedules   27 Section 11.11 Governing Law;
Jurisdiction   28 Section 11.12 Counterparts   28 Section 11.13 Headings   28
Section 11.14 Severability   28

  

ii

 

 

ASSET Purchase AND COLLABORATION Agreement

 

This Asset Purchase and Collaboration Agreement is made and entered into as of
June 26, 2015 between Icagen, Inc., a Delaware corporation (the “Seller”), and
XRpro Sciences, Inc. a Delaware corporation (the “Buyer”).

 

WHEREAS, Seller is engaged in performing research activities related to Seller’s
ion channel technology.

 

WHEREAS, Seller is a wholly-owned subsidiary of Pfizer Inc. (“Pfizer”);

 

WHEREAS, the parties hereto desire that, at the Closing, Seller shall sell and
transfer to Buyer, and Buyer shall purchase from the Seller, all of the
Purchased Assets and assume all of the Assumed Liabilities, upon the terms and
conditions set forth herein;

 

WHEREAS, following the Closing Date, the parties hereto desire that Buyer shall
perform ion channel screening and other contract research as mutually agreed by
Pfizer and Buyer; and

 

WHEREAS, Buyer and Seller anticipate that such contract research would provide
$4 million of revenue to Buyer during the first 24 months following the Closing;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereto hereby
agree as follows:

 

ARTICLE I

DEFINITIONS AND TERMS

 

Section 1.1        Definitions. As used in this Agreement, the following terms
shall have the meanings set forth or as referenced below:

 

“Affected Employee” shall mean an Employee who is offered and accepts continued
employment with the Buyer in a Comparable Position and transfers employment to
the Buyer effective on the Closing Date.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person at any time during
the period for which the determination of affiliation is being made.

 

“Agreement” shall mean this Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.

 

“Allocation” shall have the meaning set forth in Section 2.7.

 



 

 

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.4.

 

“Benefits Transition Date” shall have the meaning set forth in Section 7.3(c).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York, New York, United States of America are authorized or
obligated by Law or executive order to close.

 

“Buyer” shall have the meaning set forth in the preamble to this Agreement.

 

“Buyer Material Adverse Effect” shall have the meaning set forth in Section 6.4.

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement pursuant to the terms of this Agreement.

 

“Closing Date” shall have the meaning set forth in Section 3.1(a).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, from time to
time.

 

“Collateral Source” shall have the meaning set forth in Section 9.6.

 

“Comparable Position” shall mean a position with Buyer or its Affiliates in
which (i) the Employee’s level of responsibilities would not be materially
reduced from the level of responsibilities applied to such position by Seller
immediately prior to the Closing, (ii) the terms and conditions of employment in
such Comparable Position are substantially similar in the aggregate to the terms
and conditions of employment applied to such position by Seller immediately
prior to the Closing, and (iii) the Employee is not required to relocate more
than 25 miles from the Employee’s principal business location immediately prior
to such relocation.

 

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated as of
February 20, 2015, between Seller and Buyer.

 

“Distribution” shall mean any distribution of cash or property by the Buyer or
its Affiliates to Buyer’s shareholders, whether by way of dividend or otherwise
(other than a dividend of Buyer’s stock) or the repurchase or redemption of
shares of the Buyer’s stock or other equity interests (other than in connection
with the repurchase of shares of the Buyer’s Common Stock issued to or held by
employees, consultants, officers or directors pursuant to agreements providing
for the right of such repurchase upon the cessation of their employment or
services, at the lower of fair market value or cost) for cash or property.

 

“Earn Out Payments” shall have the meaning set forth in Section 2.6(c).

 



2

 

 

“Employee” shall mean the individuals identified on Schedule 5.4.

 

“Excluded Assets” shall have the meaning set forth in Section 2.3.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date hereof or for the period with respect to which such
principles are applied.

 

“Governmental Authority” shall mean any supranational, national, federal, state
or local judicial, legislative, executive or regulatory authority.

 

“Governmental Authorizations” shall mean all licenses, permits, certificates and
other authorizations and approvals required to carry on the research activities
conducted by Seller and its Affiliates using the Purchased Assets as of the date
of this Agreement under the applicable Laws of any Governmental Authority.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Income Taxes” mean the United States federal income Tax and any state, local or
non-U.S. net income Tax or any franchise or business Tax incurred in lieu of a
Tax on net income.

 

“Indemnified Party” shall have the meaning set forth in Section 9.3.

 

“Indemnifying Party” shall have the meaning set forth in Section 9.3.

 

“Installment Payment” shall have the meaning set forth in Section 2.6(a)(ii).

 

“Law” shall mean any federal, state, foreign or local law, common law, statute,
ordinance, rule, regulation, code or Governmental Order.

 

“Liabilities” shall mean any debts, liabilities or obligations, whether accrued
or fixed, known or unknown, absolute or contingent, matured or unmatured or
determined or determinable.

 

“Lien” shall mean any lien, security interest, mortgage, charge or similar
encumbrance.

 



3

 

 

“Liquidity Event” shall mean any transaction or series of transactions
(including any stock acquisition, reorganization, merger or consolidation): (A)
involving the merger or consolidation of the Buyer, or a subsidiary of the
Buyer, into or with another entity (other than a transaction or series of
related transactions in which the holders of the voting securities of the Buyer
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Buyer held by such holders prior to such transaction, more than fifty per
cent of the total voting power represented by the voting securities of the Buyer
or such surviving entity outstanding immediately after such transaction or
series of transactions), (B) involving the sale, lease, transfer, exchange,
exclusive license or other conveyance of all or substantially all of the assets
of the Buyer and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Buyer if
substantially all of the assets of the Buyer and its subsidiaries taken as a
whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or their disposition is to a wholly owned
subsidiary of the Buyer or (C) involving any Distribution. For the avoidance of
doubt, a Liquidation Event would not include a Winding-Up Event.

 

“Loss” or “Losses” shall have the meaning set forth in Section 9.1(a).

 

“Material Adverse Effect” shall mean any change or effect that is materially
adverse to the use of the Purchased Assets, taken as a whole, other than any
change, effect, event, circumstance, occurrence or state of facts relating to
(a) the economy or financial markets in general, (b) conditions generally
affecting the pharmaceutical or contract research industries, (c) the
transactions contemplated by this Agreement, (d) actions required to be taken
under any applicable Law, (e) the acts or omissions of, or circumstances
affecting, Buyer or any of its Affiliates, (f) acts of terrorism or war (whether
or not threatened, pending or declared), and (g) the public announcement of this
Agreement or the transactions contemplated hereby.

 

“Maximum Earn Out Payment” shall have the meaning set forth in Section 2.6(c).

 

“MSSA” shall have the meaning set forth in Section 8.1.

 

“Permitted Encumbrances” shall mean (a) all Liens approved in writing by Buyer;
(b) Liens arising out of operation of Law with respect to a Liability incurred
in the ordinary course of the use of the Purchased Assets and which are not
delinquent or being contested in good faith, including mechanics’,
materialmens’, carriers’, workmens’, warehousemens’, repairmens’, landlords’ or
other like Liens and security obligations; (c) such Liens and other
imperfections of title as do not materially detract from the value or impair the
use of the property subject thereto or make such property unmarketable or
(d) Liens for Taxes not yet subject to penalties for nonpayment or which are
being contested in good faith by appropriate proceedings.

 

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Authority or other entity
or organization.

 

“Plan” shall mean any material employee benefit plan as defined in Section 3(3)
of ERISA and any other material written plan, program, agreement or arrangement,
whether qualified under applicable Law or not, maintained (or contributed to or
required to be contributed to) by Seller or any of its Affiliates for the
benefit of any Employee.

 



4

 

 

“Proceeding” shall have the meaning set forth in Section 11.11(b).

 

“Purchased Assets” shall have the meaning set forth in Section 2.1; it being
understood that the Purchased Assets do not include the Excluded Assets.

 

“Purchase Price” shall have the meaning set forth in Section 2.6(a).

 

“Research Revenue Milestone” shall have the meaning set forth in Section 2.6(b).

 

“Research Revenue Milestone Payment” shall have the meaning set forth in Section
2.6 (b).

 

“Retained Liabilities” shall have the meaning set forth in Section 2.5.

 

“Seller” shall have the meaning set forth in the preamble to this Agreement.

 

“Take or Pay Commitment” shall have the meaning set forth in Section 8.1.

 

“Tax” or “Taxes” means any federal, state, local and non-U.S. taxes, including
without limitation, income, gross receipts, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, ad
valorem/personal property, stamp, excise, occupation, sales, use, transfer,
value added, alternative minimum, estimated, license, severance, registration,
natural resources, environmental, customs duties, escheat, fringe benefits,
goods and services, intangible, inventory, land, recording, rent, windfall
profits, capital gains, capital stock, franchise, payroll, employment, property,
add-on minimum, and other taxes imposed by a Governmental Authority, including
any interest, penalty or addition thereto, whether disputed or not, and shall
include any liability for such amounts as a result of being a member of a
combined, consolidated, unitary or affiliated group (including pursuant to
Treasury Regulation Section 1.1502-6 or comparable provisions of state, local or
non-U.S. tax law) and including any liability for taxes as a transferee or
successor, by contract or otherwise.

 

“Third Party Claim” shall have the meaning set forth in Section 9.4(a).

 

“Transferred Site” shall have the meaning set forth in Section 7.6(a).

 

“Transitional Services Agreement” means the transitional services agreement
between Buyer and Seller dated as of the Closing Date substantially in the form
of Exhibit A.

 



5

 

 

“Upfront Purchase Price” shall have the meaning set forth in Section 2.6(a).

 

“Winding-Up Event” shall mean any liquidation, dissolution, or winding up of the
Buyer, whether voluntary or involuntary, but excluding any Liquidity Event.

 

Section 1.2        Other Definitional Provisions.

 

(a)        The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(b)        The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.

 

(c)        The terms “dollars” and “$” shall mean United States dollars.

 

(d)        The term “including” shall mean “including, without limitation” and
the words “included” and “include” shall have corresponding meanings.

 

(e)        When a reference is made in this Agreement to an Article, a Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated.

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.1        Purchase and Sale of the Purchased Assets. Upon the terms and
subject to the conditions set forth herein, at the Closing, Seller shall sell,
convey, assign and transfer to Buyer, and Buyer shall purchase, acquire and
accept from the Seller, free and clear of all Liens, other than Permitted
Encumbrances, all of the Seller’s right, title and interest in the assets that
are related exclusively to the Seller’s ion channel biology platform set forth
on Schedule 2.1 to this Agreement (collectively, the “Purchased Assets”).
Notwithstanding the foregoing, Buyer recognizes and agrees that to the extent
that cell lines and plasmids are included in the Purchased Assets, Seller will
retain copies of such cell lines and plasmids and Seller’s right to continued
ownership of the retained copies of such cell lines and plasmids, including
Seller’s right to use and exploit such cell lines and plasmids in any manner
whatsoever, shall not be limited as a result of this Agreement or the
transactions contemplated hereby.

 

Section 2.2        Consents.

 

(a)        There shall be excluded from the transactions contemplated by this
Agreement any contract, agreement, leases, commitment, license, right or other
asset that is not assignable or transferable without the consent of any Person,
other than Seller or any of its Affiliates or Buyer or any of its Affiliates, to
the extent that such consent shall not have been obtained at or prior to the
Closing; provided, however, that each of Seller and Buyer shall have the
continuing obligation after the Closing to use its commercially reasonable
efforts to endeavor to obtain all necessary consents to or approvals for and
make any filings for the assignment thereof (provided that neither Seller, Buyer
nor any of their respective Affiliates shall be required to expend money,
commence any litigation or offer or grant any accommodation (financial or
otherwise) to any third party) and, upon obtaining the requisite third party
consents thereto or approvals therefor or making of required filings or the
expiration or termination of any applicable waiting periods, such contract,
agreement, commitment, license or right, if otherwise includable in the
Purchased Assets, shall be transferred and assigned to, and assumed by, Buyer
hereunder.

 



6

 

 

(b)        With respect to any contract, agreement, commitment, license or right
that is not included in the Purchased Assets or assigned to, and assumed by,
Buyer at the Closing by reason of Section 2.2(a), after the Closing and until
any requisite consent is obtained and the foregoing transferred and assigned to,
and assumed by, Buyer, the parties hereto shall reasonably cooperate with each
other, upon written request, in endeavoring to obtain for Buyer, at no cost to
Seller or any of its Affiliates, to the extent practicable, an arrangement which
Buyer or Seller reasonably shall desire designed to provide to Buyer the
benefits thereof (and provided that Buyer assumes the obligations thereof) in
some other manner.

 

(c)        Buyer acknowledges that certain consents to the transactions
contemplated by this Agreement may be required from parties to contracts,
agreements, leases, commitments, licenses or rights and that such consents have
not been and may not be obtained. Buyer agrees that neither Seller nor any of
its Affiliates shall have any Liability whatsoever arising out of or relating to
the failure to obtain any consents that may have been or may be required in
connection with the transactions contemplated by this Agreement or because of
the default under or acceleration or termination of any contract, agreement,
lease, commitment, license or right, as a result thereof. Buyer further agrees
that no representation, warranty or covenant of Seller contained herein shall be
breached or deemed breached, and no condition to Buyer’s obligations to close
the transactions contemplated by this Agreement shall be deemed not satisfied as
a result of (i) the failure to obtain any such consent, (ii) any such default,
acceleration or termination or (iii) any lawsuit, action, claim, proceeding or
investigation commenced or threatened by or on behalf of any Person arising out
of or relating to the failure to obtain any such consent or any such default,
acceleration or termination.

 

Section 2.3        Excluded Assets. Notwithstanding any provision in this
Agreement, Buyer is not purchasing any Asset that is not expressly identified on
Schedule 2.1 (the “Excluded Assets”) including:

 

(a)        the corporate books and records of the Seller and the general account
and books of original entry that comprise the Seller’s permanent accounting or
Tax records;

 

(b)        the “Pfizer” and “Neusentis” names and logos; and

 



7

 

 

(c)        any assets, properties or rights (including all cash, cash
equivalents, accounts receivable) of the Seller, other than the Purchased
Assets.

 

Section 2.4        Assumption of Certain Liabilities. Upon the terms and subject
to the conditions of this Agreement, Buyer agrees, effective at the Closing, to
assume all Liabilities of the Seller and its affiliates to the extent relating
to any of the Purchased Assets arising on or after the Closing Date
(collectively, the “Assumed Liabilities”). Assumed Liabilities shall include the
following:

 

(a)        all Liabilities for any lawsuits commenced or any claims made on or
after the Closing to the extent relating to the use or ownership of any of the
Purchased Assets on or after the Closing;

 

(b)        all Liabilities to Affected Employees arising on or after the Closing
Date, except as otherwise expressly provided in this Agreement;

 

(c)        all Liabilities with respect to the Transferred Site, including all
obligations owed to the landlord at such site, arising on or after the Closing
Date;

 

(d)        all Liabilities to suppliers or other third parties for materials and
services to the extent relating to the Purchased Assets and ordered in the
ordinary course of Seller’s or its Affiliate’s business consistent with past
practice prior to the Closing, but scheduled to be delivered or provided
thereafter as set forth on Schedule 2.4, which shall not exceed $40,000.00; and

 

(e)        all Liabilities arising on or after the Closing under any contracts,
agreements, leases, licenses, commitments or Governmental Authorizations that
are assigned to Buyer pursuant to Section 2.1 or Section 2.2 at or subsequent to
the Closing.

 

Section 2.5        Retained Liabilities. Notwithstanding any provision in this
Agreement, Seller shall retain and be responsible for the following (the
“Retained Liabilities”):

 

(a)        all Liabilities for any lawsuits pending as of the Closing to the
extent relating to the Purchased Assets prior to the Closing or arising after
the Closing Date related to the use or operation of the Purchased Assets prior
to the Closing Date;

 

(b)        all Liabilities of Seller, or any member of any consolidated,
affiliated, combined or unitary group of which Seller is or has been a member,
for Income Taxes attributable to taxable periods, or portions thereof, ending on
or before the Closing Date;

 

(c)        all Liabilities for which Seller or its Affiliates expressly has
responsibility pursuant to the terms of this Agreement;

 

(d)        all Liabilities to the extent relating to the Excluded Assets; and

 



8

 

 

(e)        All Liabilities to Affected Employees arising prior to the Closing
Date, including liabilities for vacation pay, salary, bonuses, overtime and
benefits with respect to periods prior to the Closing Date.

 

Section 2.6        Purchase Price. In consideration of the sale and transfer of
the Purchased Assets, Buyer agrees to make the following payments to Seller:

 

(a)        $500,000 (the “Upfront Purchase Price”), payable in cash as follows:

 

(i)        $125,000 shall be paid by the Purchaser on the Closing Date (the
“Closing Date Payment”); and

 

(ii)        $375,000 shall be paid in three equal installments of $125,000 on
September 1, 2015, December 1, 2015 and March 1, 2016 (each, an “Installment
Payment”).

 

(b)        $500,000 shall be paid on the second anniversary of the Closing Date
(the “Research Revenue Milestone Payment”); provided that prior to such date,
the MSSA has generated at least $4 million in revenue (calculated in accordance
with GAAP consistently applied) to Buyer (the “Research Revenue Milestone”).

 

(c)        In addition to the Upfront Purchase Price and the Research Revenue
Milestone, beginning in calendar year 2017, Buyer shall pay to Seller quarterly
earn out payments (“Earn Out Payments”, and together with the Upront Purchase
Price, the “Purchase Price”) equal to 10% of the revenue earned by Buyer during
the relevant quarter (calculated in accordance with GAAP consistently applied)
up to an aggregate maximum of $10 million in Earn Out Payments (the “Maximum
Earn Out Payment”). Earn Out Payments shall be payable within 60 days following
the end of the applicable quarter. For the avoidance of doubt, the first Earn
Out Payment would be payable to Seller in May 2017 based on first quarter 2017
revenue.

 

Section 2.7        Allocation of the Purchase Price. The Purchase Price shall be
allocated for Tax purposes among the Purchased Assets as mutually agreed to by
the parties (the “Allocation”). Seller and Buyer agree not to take a position on
any Income Tax return, before any Governmental Authority or in any judicial
proceeding that is inconsistent with the Allocation.

 

Section 2.8        Acceleration of Earn Out Payments.

 

(a)        If there is a Liquidity Event prior to the time that the Seller has
received the Maximum Earn Out Payment, then at the consummation of such
Liquidity Event, Buyer (or its successor) shall pay the Seller an amount in cash
equal to the lesser of: (i) 10% of the aggregate consideration payable to Buyer
or its shareholders upon such Liquidity Event and (ii) the difference between
(A) $10 million and (B) the total of all Earn Out Payments actually paid to the
Seller prior to the consummation of such Liquidity Event (such difference, the
“Earn Out Shortfall”). If after giving effect to such payment, Seller has not
received the Maximum Earn Out Payment, any successor of the Buyer shall, as a
condition to the consummation of such Liquidity Event, unconditionally assume
the Buyer’s obligation to make additional Earn Out Payments with respect to such
successor’s revenue until Seller has been paid the Maximum Earn Out Payment.

 



9

 

 

(b)        If there is a Winding-up Event prior to the time that the Seller has
received the Maximum Earn Out Payment, then upon consummation of such Winding-up
Event, the Buyer (or its successor) shall pay to Seller, in preference to and
prior to any distribution to the Buyer’s stockholders, a payment in cash equal
to the lesser of (i) 10% of the fair market value of all assets available for
Distribution to Buyer’s shareholders and (ii) the Earn Out Shortfall. Following
payment of such amount to Seller (including any amount that becomes payable
pursuant to the last sentence of Section 2.8(c)), Buyer and its successors shall
have no further obligation to Seller under this Section 2.8(b).

 

(c)        In the event that there is a Liquidity Event or a Winding-up Event
and the consideration paid in such Liquidity Event or the assets available for
Distribution to Buyer’s shareholders include any assets or consideration other
than cash, then the value of such non-cash consideration or assets shall be the
fair market value thereof as reasonably agreed by the Seller and the Board of
Directors of the Buyer, in each case, acting in good faith; provided, however,
that any securities traded on a national stock exchange or the Nasdaq Stock
Market shall be valued at the average closing prices of the securities over the
ten trading day period ending three trading days prior to the date such
Liquidity Event or Winding-up Event is consummated. If the Seller and the Board
of Directors of the Buyer are unable to reach an agreement, then the fair market
value of such non-cash assets or consideration shall be determined by
independent appraisal by an investment bank selected by the Buyer’s Board of
Directors and reasonably acceptable to the Seller. All costs of such appraisal
shall be borne equally by the Seller and the Buyer. For the avoidance of doubt,
any consideration or asset that is placed into escrow or is otherwise payable to
Buyer or its shareholders subject to contingencies, shall be considered for
purposes of the calculation of the amount payable to Seller pursuant to Section
2.8(a) or (b) when such consideration is actually paid or released to Buyer or
its shareholders.

 

ARTICLE III

CLOSING

 

Section 3.1        Closing.

 

(a)        The Closing shall take place at the offices of Pfizer Inc., 235 East
42nd Street, New York, New York, 10017, at 10:00 A.M., New York time, on July 1,
2015, or, if the conditions precedent specified in ARTICLE IV have not been
satisfied or waived on July 1, 2015, the first Business Day following the
satisfaction or waiver of the conditions precedent specified in ARTICLE IV
(other than the conditions to be satisfied on the Closing Date, but subject to
the waiver or satisfaction of such conditions), or at such other time and place
as the parties hereto may mutually agree; provided, however, that without the
agreement of Seller and Buyer, the Closing shall not occur later than the
applicable date specified in Section 10.1(b). The date on which the Closing
occurs is called the “Closing Date”. The Closing shall be deemed to occur and be
effective as of 12:01 a.m. on the Closing Date.

 



10

 

 

(b)        At the Closing, Seller shall deliver, or cause to be delivered, to
Buyer the instruments and documents set forth in Exhibit B, in each case in a
form reasonably acceptable to Buyer.

 

(c)        At the Closing, Buyer shall deliver, or cause to be delivered, to
Seller the following: (i) the Closing Date Payment, by wire transfer in
immediately available funds, and (ii) the instruments and documents set forth in
Exhibit C, in each case in a form reasonably acceptable to Seller. Seller shall
provide wire transfer instructions to the Buyer at least two Business Days prior
to the Closing.

 

ARTICLE IV

CONDITIONS TO CLOSING

 

Section 4.1        Conditions to the Obligations of Buyer and Seller. The
respective obligations of each of the parties to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction (or waiver
by Seller and Buyer) of the following conditions precedent:

 

(a)        there shall not (i) be in effect in any Law or Governmental Order
that makes illegal or enjoins or prevents in any respect the consummation of the
transactions contemplated by this Agreement or (ii) have been commenced, and
shall be continuing or threatened in writing, any action or proceeding by any
Governmental Authority that seeks to prevent or enjoin in any respect the
transactions contemplated by this Agreement.

 

Section 4.2        Conditions to the Obligations of Buyer. The obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction (or waiver by Buyer) of the following conditions
precedent:

 

(a)        Seller shall have performed in all material respects its agreements
and obligations contained in this Agreement required to be performed by it at or
before the Closing;

 

(b)        the representations and warranties of Seller contained in this
Agreement (excluding any amendments or supplements to the Schedules after the
date hereof) shall be true and correct, as of the date of this Agreement and as
of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties expressly relate to a particular date, in
which case as of such particular date, and except further to the extent that the
facts or matters as to which such representations and warranties are not so true
and correct as of such dates (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect set forth in such
representations and warranties) have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
and

 



11

 

 

(c)        Seller shall have made, or caused to be made, delivery to the Buyer
of the items required by Section 3.1(b).

 

Section 4.3        Conditions to the Obligations of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction of the following conditions precedent:

 

(a)        Buyer shall have performed in all material respects its agreements
and obligations contained in this Agreement required to be performed by it at or
before the Closing;

 

(b)        the representations and warranties of Buyer contained in this
Agreement shall be true and correct, as of the date of this Agreement and as of
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to a particular date, in which
case as of such particular date, and except further to the extent that the facts
or matters as to which such representations and warranties are not so true and
correct as of such dates (without giving effect to any qualifications or
limitations as to materiality or Buyer Material Adverse Effect set forth in such
representations and warranties) have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect; and

 

(c)        Buyer shall have made, or caused to be made, delivery to Seller of
the items required by Section 3.1(c).

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

Section 5.1        Organization. Seller is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

 

Section 5.2        Authority; Binding Effect.

 

(a)        Seller has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by Seller of this Agreement and the performance by Seller of its
obligations hereunder have been, or will have been at the Closing, duly
authorized by all requisite corporate action.

 



12

 

 

(b)        This Agreement has been duly executed and delivered by Seller and,
assuming the due authorization, execution and delivery by Buyer of this
Agreement, constitutes a valid and binding obligation of Seller, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or law).

 

Section 5.3        Non-Contravention. Except as set forth in Schedule 5.3, the
execution, delivery and performance by Seller of this Agreement, and the
consummation of the transactions contemplated hereby do not and will not (i)
violate any provision of the certificate of incorporation or bylaws of Seller;
(ii) conflict with, or result in the breach of or constitute a default under,
any contract, agreement, lease or license to which Seller is a party and which
relates exclusively to the Purchased Assets or (iii) assuming compliance with
the matters set forth in Section 5.4 and Section 6.5, violate or result in a
breach of or constitute a default under any Law or other restriction of any
Governmental Authority to which the Seller is subject; except, with respect to
clauses (ii) and (iii), for any violations, breaches, conflicts or defaults,
that have not had, and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 5.4        Governmental Authorization. Except as set forth in Schedule
5.4, the execution and delivery by Seller of this Agreement and the consummation
of the transactions contemplated hereby do not require any consent or approval
of any Governmental Authority, except for consents or approvals, the failure of
which to obtain has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.5        Title to Assets. The Seller owns, leases or has the legal
right to use the Purchased Assets and has good title to (or in the case of
leased Purchased Assets, valid leasehold interests in) the Purchased Assets,
free and clear of all Liens other than Permitted Encumbrances.

 

Section 5.6        Employees.      Schedule 5.6 sets forth the current
compensation of each Employee including all salaries, commissions, bonuses,
incentive pay, and welfare benefits. All Affected Employees have been paid, or
promptly following the Closing shall be paid, in full all salary, bonuses,
vacation pay and other compensation owed to them as of the Closing Date

 

Section 5.7        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 



13

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

Section 6.1        Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation.

 

Section 6.2        Corporate Authorization. Buyer has all requisite corporate
power and authority to carry on its business as it is now being conducted and to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by Buyer of this Agreement and the performance by Buyer
of its obligations hereunder have been, or will have been at the Closing, duly
authorized by all requisite corporate action.

 

Section 6.3        Binding Effect. This Agreement has been duly executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
by Seller of this Agreement, constitutes a valid and binding obligation of
Buyer, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or law).

 

Section 6.4        Non-Contravention. The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate any provision of the certificate of
incorporation, bylaws or other organizational documents of Buyer; (ii) conflict
with, or result in the breach of, or constitute a default under, any contract,
agreement, lease or license to which Buyer is a party or to which its assets are
subject or (iii) assuming compliance with the matters set forth in Section 5.4
and Section 6.5, violate or result in a breach of or constitute a default under
any Law or other restriction of any Governmental Authority to which Buyer is
subject; except, with respect to clauses (ii) and (iii), for any violations,
breaches, conflicts or defaults, that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Buyer to perform its obligations under this Agreement (a “Buyer
Material Adverse Effect”).

 

Section 6.5        Governmental Authorization. The execution and delivery by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not require any consent or approval of any Governmental Authority,
except for consents or approvals, the failure of which to obtain has not had,
and would not reasonably be expected to have, individually or in the aggregate,
a Buyer Material Adverse Effect.

 



14

 

 

Section 6.6        Financial Resources. Buyer has, and on or prior to the
Closing Date shall have, sufficient cash to pay the Upfront Purchase Price.

 

Section 6.7        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

ARTICLE VII

COVENANTS

 

Section 7.1        Information and Documents.

 

(a)        All information received by Buyer and given by or on behalf of the
Seller in connection with this Agreement and the transactions contemplated
hereby will be held by Buyer and its Affiliates, agents and representatives as
“Evaluation Material”, as defined in, and pursuant to the terms of, the
Confidentiality Agreement.

 

(b)        From and after the Closing, upon reasonable advance notice, the
Seller, on the one hand, and Buyer, on the other hand, shall permit the other
party and its representatives to have access, during regular business hours upon
48 hours’ notice, to their assets and employees relating to Purchased Assets and
books and records relating solely to the Purchased Assets and, for other books
and records of the Seller relating only in part to the Purchased Assets, to the
extent they can be reasonably redacted by Seller to remove the information that
is not related to the Purchased Assets, and shall cause to be furnished or to be
provided access to the other party and its representatives such financial, Tax
and operating data and other available information with respect to the Purchased
Assets, in each case in its then existing form, as such party and its
representatives shall from time to time reasonably request in order to complete
their legal and regulatory requirements and to complete their Tax returns and
for any other reasonable business purpose, including in respect of litigation
(other than litigation between the parties this Agreement or their Affiliates)
and insurance matters. Buyer and its Affiliates shall, for a period of six years
after the Closing Date plus any additional time during which Seller advises
Buyer that there is an ongoing Tax audit or investigation or regulatory or other
investigation by a Governmental Authority with respect to such periods, keep
such materials reasonably accessible and not destroy or dispose of such
materials without the written consent of Seller. Each party shall promptly
reimburse the other for such other party’s reasonable out-of-pocket expenses
associated with requests made by the requesting party under this Section 7.1,
but no other charges shall be payable by the requesting party to the other party
in connection with such requests. In the event either party reasonably
determines that any such provision of any such information could be commercially
detrimental, violate any Law or contract, or result in the waiver any privilege,
the parties shall take all commercially reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence.

 



15

 

 

Section 7.2        Maintenance of Assets. Prior to the Closing Date the Seller
shall maintain the Purchased Assets in substantially the same condition as on
the date of this Agreement, consistent with Seller’s past practices.

 

Section 7.3        Employees and Employee Benefits.

 

(a)        Employees – Offer of Continued Employment; Severance. Buyer agrees to
continue the employment as of 12:01 a.m. on the Closing Date of Employee in the
same or a Comparable Position, at a rate of pay at least equal to such
Employee’s pay in effect immediately prior to the Closing Date and with benefits
that are substantially comparable in the aggregate to the employee benefits that
are in effect immediately prior to the Closing Date and identified on Schedule
7.3(a) and with severance benefits that are identical to the benefits as are
contained in the Pfizer severance plan identified on Schedule 7.3(a) (the
“Pfizer Separation Plan”). For purposes of severance benefits under this Section
7.3, references to “pay” shall include base pay only; for all other purposes,
“pay” shall include additional compensation such as bonus, incentive and
overtime, as applicable. Buyer shall have no obligation with regard to former
employees who would otherwise be Employees but are retired, or who are not or
shall have ceased to be Employees immediately prior to the Closing Date. Buyer
shall be solely responsible for all salaries or wages (including commissions,
bonuses, incentive pay, overtime, premium pay, shift differentials and severance
pay) accruing on and after the Closing Date with respect to the Affected
Employees. Buyer agrees that the following conditions of employment shall remain
unchanged until the date immediately following the second anniversary of the
Closing Date: (i) the Comparable Position requirement described in this Section
7.3(a), (ii) the pay and benefits comparability requirements described in this
Section 7.3(a), and (iii) the Pfizer Separation Plan. Notwithstanding the
foregoing sentence, Buyer or its Affiliates may terminate an Affected Employee
during such two-year period as long as Buyer or its Affiliates pays or otherwise
provides severance benefits to such Affected Employee as provided under the
Pfizer Separation Plan; provided, however, that Buyer or its Affiliates may
terminate an Affected Employee without paying or otherwise providing severance
benefits to such Affected Employee in accordance with the Pfizer Separation Plan
if such employee is terminated “for cause” (as such term is defined in the
Pfizer Separation Plan). Notwithstanding anything to the contrary herein, on the
date immediately following the second anniversary of the Closing Date, Buyer
shall provide to the Affected Employees that Seller continues to employ
following the second anniversary of the Closing Date pay and benefits
(including, but not limited to, severance benefits) which are no less favorable
than those provided to other similarly-situated employees of Buyer and its
Affiliates, as the case may be. As of the Closing Date, Affected Employees also
shall be provided credit by Buyer for all service with Seller and its
Affiliates, to the same extent as such service was credited for such purpose by
Seller and its Affiliates and any predecessor employer, under (x) all employee
benefit plans, programs, policies and fringe benefits of Buyer for purposes of
eligibility and vesting, and (y) severance plans (including, without limitation,
the Pfizer Separation Plan), programs and policies for purposes of calculating
the amount of each such employee’s severance benefits.

 



16

 

 

In the event that Buyer shall fail to continue employment of an Employee for a
Comparable Position effective as of the Closing Date as required by this Section
7.3, Buyer shall be responsible for the payment of severance to such Employee,
or if such severance is paid by Seller, to reimburse Seller for such cost.

 

In the event that Buyer shall continue employment of an Employee for a
Comparable Position effective as of the Closing Date, and such Employee shall
decline such employment and refuse transfer, that Employee shall be deemed to
have resigned from employment with Seller, shall not be entitled to any
severance under Seller Severance Plan, and Buyer shall not be responsible for
any such severance cost.

 

(b)        Accrued Entitlements. Seller shall be responsible for all accrued
entitlements, including vacation days, for Affected Employees as of the day
immediately prior to the Closing Date consistent with Pfizer’s policies in
respect thereof.

 

(c)        Welfare Plan Obligations. Commencing as of 12:01 a.m. on August 1,
2015 (the “Benefits Transition Date”), Buyer shall include the Affected
Employees in its welfare plans and agrees to waive any waiting periods or
limitations for pre-existing conditions under its welfare benefits plans
(including, without limitation, its medical, dental, life insurance, short-term
and long-term disability plans), and any other similar such plans, and shall
ensure that such employees are given credit for any amounts paid toward
deductibles, out-of-pocket limits or other fees on or prior to the Benefits
Transition Date. Claims by an Affected Employee for welfare benefit plan
services rendered as of 12:01 a.m. on the Benefits Transition Date shall be the
responsibility of the welfare benefit plan provided by Buyer to such employees.
Claims incurred for welfare benefit plan services for Affected Employees
rendered prior to the Closing Date shall be the responsibility of the welfare
benefit plan of Seller that covered such employees prior to the Closing Date.
Between the Closing Date and the Benefits Transition Date, Seller or its
Affiliates shall continue to provide coverage to Affected Employees under its
welfare benefit plans on behalf of the Buyer pursuant to the terms of the
Transitional Services Agreement.

 

(d)        No Third Party Beneficiaries. Nothing contained herein, expressed or
implied, is intended to confer upon any Employee of Seller any benefits under
any benefit plans, programs, policies or other arrangements, including severance
benefits or right to employment or continued employment with Buyer or any
Affiliate of Buyer for any period by reason of this Agreement. In addition, the
provisions of this Agreement, in particular this Section 7.3, are solely for the
benefit of the parties to this Agreement, and no current or former employee,
director, or independent contractor or any other individual associated therewith
shall be regarded for any purpose as a third party beneficiary of the Agreement,
and nothing herein shall be construed as an amendment to any Plan or other
employee benefit plan for any purpose.

 



17

 

 

Section 7.4        Commercially Reasonable Efforts. Upon the terms and subject
to the conditions herein provided (including Section 2.2), each of the parties
hereto agrees to use its commercially reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary for it to
do under applicable Laws to consummate and make effective the transactions
contemplated by this Agreement, including (i) to comply promptly with all legal
requirements that may be imposed on it with respect to this Agreement and the
transactions contemplated hereby (which actions shall include furnishing all
information required by applicable Law in connection with approvals of or
filings with any Governmental Authority); (ii) to satisfy the conditions
precedent to the obligations of such party hereto; and (iii) subject to Section
2.2, to obtain any consent, authorization, order or approval of, or any
exemption by, any Governmental Authority or other public or private third party
required to be obtained or made by Buyer or Seller in connection with the
acquisition of the Purchased Assets or the taking of any other action
contemplated by this Agreement.

 

Section 7.5        Litigation Support. Buyer and its Affiliates, on the one
hand, and Seller and its Affiliates, on the other hand, will cooperate with each
other in the defense or settlement of any Liabilities or lawsuits involving the
Purchased Assets or Employees for which they have responsibility under this
Agreement by providing the other party and such other party’s legal counsel and
other designated Persons access to employees, records, documents, data,
equipment, facilities, products, parts, prototypes and other information
regarding the Purchased Assets or Employees as such other party may reasonably
request, to the extent maintained or under the possession or control of the
requested party. The requesting party shall reimburse the other party for its
reasonable out-of-pocket expenses paid to third parties in performing its
obligations under this Section 7.5. In the event either party reasonably
determines that any such provision of any such information could be commercially
detrimental, violate any Law or contract, or result in the waiver any privilege,
the parties shall take all commercially reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence.

 

Section 7.6        North Carolina Site.

 

(a)        Following the Closing, Seller and Buyer will cooperate in good faith
to cause as soon as reasonably practicable following receipt of any necessary
third party consents or Governmental Authorizations, the assignment or sublease
to Buyer of Suites 350 and 380 located at 4222 Emperor Boulevard constituting
approximately 11,207 Rentable Square Feet (the “Transferred Site”). Following
the Closing, Seller shall be responsible for conducting any construction work
necessary to demise the Transferred Site from the portion retained by the
Seller; provided that the Buyer shall reimburse Seller for 50% of any
out-of-pocket expenses in connection therewith, up to a maximum cost to Buyer of
$50,000. Buyer and Seller shall cooperate to ensure that all work is performed
in a timely manner promptly following the Closing.

 

(b)        Buyer acknowledges that the Seller’s lease of the Transferred Site
expires on April 30, 2019 and that Seller shall not be obligated to renew such
lease or otherwise continue to make the Transferred Site available to Buyer.

 



18

 

 

(c)        Following the Closing, the Buyer shall use its reasonable best
efforts to cause the novation to Buyer of Seller’s rights and obligations with
respect to Transferred Site under the master lease, including by providing to
Seller and the landlord any information reasonably requested or required by the
landlord in connection with its evaluation of such novation; provided, however
that reasonable efforts shall not include the granting of any personal
guarantees by any officer, director or individual stockholder of the Buyer.

 

Section 7.7        Delivery of Financial Statements. Until such time as the
Maximum Earn Out Payment is paid to the Seller, the Buyer shall deliver the
following to the Seller:

 

(a)        if the Buyer has not previously filed the financial statements set
forth below with the Securities and Exchange Commission(the “SEC”):

 

(i)        as soon as practicable, but in any event within 120 days after the
end of each fiscal year of the Buyer (or 135 days if the Buyer files for an
extension with the SEC of the filing of its Annual Report on Form 10-K) a
balance sheet as of the end of such year, statements of income and of cash flows
for such year and a statement of stockholders’ equity as of the end of such
year, prepared in accordance with GAAP, setting forth, in each case, comparisons
to the corresponding period in the preceding fiscal year, all such financial
statements audited and certified by independent public accountants of nationally
recognized standing selected by the Buyer;

 

(ii)        as soon as practicable, but in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Buyer (or 50
days if the Buyer files for an extension with the SEC of the filing of its
Quarterly Report on Form 10-Q), unaudited statements of income and of cash flows
for such fiscal quarter, and an unaudited balance sheet and a statement of
stockholders’ equity as of the end of such fiscal quarter, all prepared in
accordance with GAAP (except that such financial statements may (A) be subject
to normal year-end audit adjustments and (B) not contain all notes thereto that
may be required in accordance with GAAP);

 

(b)        with respect to the financial statements called for in Section
7.7(a), an instrument executed by the chief financial officer and chief
executive officer of the Buyer certifying that such financial statements were
prepared in accordance with GAAP consistently applied with prior practice for
earlier periods (except as otherwise set forth in Section 7.7(a)(ii) and fairly
present the financial condition of the Buyer and its results of operation for
the periods specified therein.

 

(c)        within two Business Days of the end of each of Seller’s quarterly
accounting periods, Buyer will provide Seller with a good faith estimate of the
amount of any Earnout Payment that has been earned during such quarter. At the
beginning of each year, Seller shall provide Buyer with the dates on which
Seller’s quarterly accounting periods end.

 



19

 

 

Section 7.8        Inspection of Records Relating to Research Revenue Milestone
and Earn Out Payments. Until such time as Seller has received the Maximum Earn
Out Payment, Buyer shall, and shall cause its Affiliates to, keep accurate books
and records setting forth its revenue and amounts payable hereunder to Seller.
Buyer shall permit Seller, by independent certified public accountants selected
by both Seller and Buyer, to examine such books and records at any reasonable
time during normal business hours, upon at least 48 hours’ notice. Buyer may
require such accountants to enter into a reasonably acceptable confidentiality
agreement. The opinion of said independent accountants regarding such reports
and related payments shall be binding on the parties, other than in the case of
manifest error. The Seller shall bear the cost of any such examination and
review; provided that if the examination shows an underpayment of Earn Out
Payments of more than ten percent of the amount due for the applicable period,
then Buyer shall promptly reimburse Seller for all costs incurred in connection
with such examination. Buyer shall promptly pay to Seller the amount of any
underpayment of Earn Out Payment revealed by an examination. Any overpayment of
an Earn Out Payment by Buyer revealed by an examination shall be
fully-creditable against future Earn Out Payments under Section 2.7.

 

Section 7.9        Condition of the Purchased Assets. Buyer and its
representatives and agents have had and have exercised, prior to the date
hereof, the right to make all inspections and investigations of the Purchased
Assets deemed necessary or desirable by Buyer. Buyer acknowledges that the
Purchased Assets are being sold “as is” and without any representation or
warranty of any kind except as expressly set forth in ARTICLE V of this
Agreement. In light of these inspections and investigations and the
representations and warranties made to Buyer by Seller in ARTICLE V, Buyer is
relinquishing any right to any claim based on any representations and
warranties, other than those specifically included in ARTICLE V. Any claims
Buyer may have for breach of representation or warranty shall be based solely on
the representations and warranties of Seller set forth in ARTICLE V. ALL
WARRANTIES OF HABITABILITY, MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR
PURPOSE, AND ALL OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR
SIMILAR LAWS), ARE HEREBY WAIVED BY BUYER. Buyer further represents that neither
Seller nor any other Person has made any representation or warranty, express or
implied, as to the accuracy or completeness of any information regarding the
Purchased Assets or the Assumed Liabilities not expressly set forth in this
Agreement, and neither Seller nor any other Person will have or be subject to
any Liability to Buyer or any other Person resulting from the distribution to
Buyer or its representatives or agents, or Buyer’s use of, any such information,
including Overview of Opportunity and the Request for Proposal or its
representatives or agents distributed to Buyer and any other memoranda
distributed by Seller relating to the Purchased Assets or other publication
provided to Buyer or its representatives or agents, or any other document or
information provided to Buyer or its representatives or agents in connection
with the sale of the Purchased Assets in any “data room” or otherwise.

 



20

 

 

Section 7.10        Transfer of Documentation. Following the Closing, Buyer and
Seller agree that certain electronic and physical records that relate
exclusively to the Purchased Assets will be transferred to Buyer pursuant to the
process set forth on Exhibit D.

 

ARTICLE VIII

RESEARCH COLLABORATION

 

Section 8.1        Master Scientific Services Agreement. On or prior to the
Closing Date, Buyer and Seller (or Pfizer or one or more Affiliates of Pfizer)
shall have entered into a Master Scientific Services Agreement substantially in
the form of Exhibit E pursuant to which Buyer shall from time to time perform
ion channel screening and other contract research services as may be mutually
agreed by Pfizer and Buyer pursuant to one or more statements of work (together
with such statements of work, the “MSSA”). The MSSA shall provide revenue to
Buyer totaling at least $1 million (as calculated in accordance with GAAP
consistently applied) for each of the first two 12-month periods following the
Closing on a “take or pay” basis (the “Take or Pay Commitment”). For the
avoidance of doubt, Pfizer shall have no obligation whatsoever to enter into any
statement of work under the MSSA, or to otherwise purchase or procure any goods
or services from the Buyer, other than with respect to the Take or Pay
Commitment.

 

Section 8.2        Research Revenue Milestone. In the event that prior to the
second anniversary of the Closing Date, the Research Revenue Milestone has not
been met, Buyer’s sole and exclusive remedy (other than with respect to
enforcement of any Take or Pay Commitment) shall be the right to retain (and not
pay to the Seller) the Research Revenue Milestone Payment.

 

ARTICLE IX

INDEMNIFICATION

 

Section 9.1        Indemnification by Seller.

 

(a)        Subject to the provisions of this ARTICLE IX, Seller agrees to
defend, indemnify and hold harmless Buyer and its Affiliates, and their
respective directors, officers, agents, employees, successors and assigns, from
and against any and all claims, actions, causes of action, judgments, awards,
Liabilities, losses, costs (including reasonable attorney’s fees) or damages
(collectively, a “Loss” or, the “Losses”) claimed or arising from (i) any
Retained Liability, (ii) any breach by Seller of any of its covenants or
agreements contained in this Agreement or (iii) any breach of any representation
or warranty of Seller contained in this Agreement.

 



21

 

 

(b)        Buyer acknowledges and agrees that Seller shall not have any
Liability under any provision of this Agreement for any Loss to the extent that
such Loss relates to action taken by Buyer or any other Person (other than
action taken by Seller in breach of this Agreement) on or after the Closing
Date. Buyer shall take, and shall cause its Affiliates to take, all reasonable
steps to mitigate any Loss upon becoming aware of any event that would
reasonably be expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gives rise to the
Loss.

 

Section 9.2        Indemnification by Buyer.

 

(a)        Subject to the provisions of this ARTICLE IX, Buyer agrees to defend,
indemnify and hold harmless Seller and its Affiliates, and their respective
directors, officers, agents, employees, successors and assigns, from and against
any and all Loss claimed or arising from (i) any Assumed Liability, (ii) any
breach by Buyer of any of its covenants or agreements in this Agreement, (iii)
any breach of any representation or warranty of Buyer contained in this
Agreement or (iv) events occurring on or after the Closing Date in connection
with the Purchased Assets, including the use of the Purchased Assets from and
after the Closing Date but not including the use of the Purchased Assets prior
to the Closing Date.

 

(b)        Seller shall take, and cause its Affiliates to take, all reasonable
steps to mitigate any Loss upon becoming aware of any event that would
reasonably be expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gives rise to the
Loss.

 

Section 9.3        Notice of Claims. If any of the Persons to be indemnified
under this ARTICLE IX (the “Indemnified Party”) has suffered or incurred any
Loss, the Indemnified Party shall so notify the party from whom indemnification
is sought (the “Indemnifying Party”) promptly in writing describing such Loss,
the amount or estimated amount thereof, if known or reasonably capable of
estimation, and the method of computation of such Loss, all with reasonable
particularity and containing a reference to the provisions of this Agreement or
any other agreement or instrument delivered pursuant hereto in respect of which
such Loss shall have occurred. If any action at Law or suit in equity is
instituted by or against a third party with respect to which the Indemnified
Party intends to claim any Liability as a Loss under this ARTICLE IX, the
Indemnified Party shall promptly notify the Indemnifying Party of such action or
suit and tender to the Indemnifying Party the defense of such action or suit. A
failure by the Indemnified Party to give notice and to tender the defense of the
action or suit in a timely manner pursuant to this Section 9.3 shall not limit
the obligation of the Indemnifying Party under this ARTICLE IX, except (i) to
the extent such Indemnifying Party is materially prejudiced thereby, (ii)
expenses that are incurred during the period in which notice was not provided
shall not be deemed a Loss and (iii) as provided by Section 9.5.

 



22

 

 

Section 9.4        Third Party Claims.

 

(a)        The Indemnifying Party under this ARTICLE IX shall have the right,
but not the obligation, to conduct and control, through counsel of its choosing,
the defense of any third party claim, action, suit or proceeding (a “Third Party
Claim”), and the Indemnifying Party may compromise or settle the same, provided
that the Indemnifying Party shall give the Indemnified Party advance notice of
any proposed compromise or settlement. Should the Indemnifying Party so elect to
conduct and control the defense of any Third Party Claim, the Indemnifying Party
shall not be liable to the Indemnified Party for legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof. No
Indemnified Party may compromise or settle any Third Party Claim for which it is
seeking indemnification hereunder without the consent of the Indemnifying Party.
The Indemnifying Party shall permit the Indemnified Party to participate in, but
not control, the defense of any such action or suit through counsel chosen by
the Indemnified Party, provided that the fees and expenses of such counsel shall
be borne by the Indemnified Party. If the Indemnifying Party elects not to
control or conduct the defense or prosecution of a Third Party Claim, the
Indemnifying Party nevertheless shall have the right to participate in the
defense or prosecution of any Third Party Claim and, at its own expense, to
employ counsel of its own choosing for such purpose.

 

(b)        The parties hereto shall cooperate in the defense or prosecution of
any Third Party Claim, with such cooperation to include (i) the retention of and
the provision to the Indemnifying Party of records and information that are
reasonably relevant to such Third Party Claim and (ii) the making available of
employees on a mutually convenient basis for providing additional information
and explanation of any material provided hereunder.

 

Section 9.5        Expiration. Notwithstanding anything in this Agreement to the
contrary except for the next sentence, if the Closing shall have occurred, all
covenants, agreements, representations and warranties made herein shall survive
the Closing. Notwithstanding the foregoing, all representations and warranties
made herein, and all indemnification obligations under Section 9.1(a)(iii) and
Section 9.2(a)(iii) with respect to any such representation or warranty, shall
terminate and expire on, and no action or proceeding seeking damages or other
relief for breach of any thereof or for any misrepresentation or inaccuracy with
respect thereto shall be commenced after, the first anniversary of the Closing
Date, unless prior to such anniversary date a claim for indemnification with
respect thereto shall have been made, with reasonable specificity, by written
notice given under Section 9.3.

 



23

 

 

Section 9.6        Losses Net of Insurance, Etc. The amount of any Loss for
which indemnification is provided under Section 9.1 or Section 9.2 shall be net
of (i) any amounts recovered by the Indemnified Party pursuant to any
indemnification by or indemnification agreement with any third party, (ii) any
insurance proceeds (net of any increase in premiums directly relating to such
Loss as reasonably demonstrated by the Indemnified Party) or other funds
received as an offset against such Loss (each Person named in clauses (i) and
(ii), a “Collateral Source”) and (iii) an amount equal to the present value of
the Tax benefit, if any, attributable to such Loss. Indemnification under this
ARTICLE IX shall not be available unless the Indemnified Party first uses all
commercially reasonable efforts to seek recovery from all Collateral Sources.
The Indemnifying Party may require an Indemnified Party to assign the rights to
seek recovery pursuant to the preceding sentence; provided, however, that the
Indemnifying Party will then be responsible for pursuing such claim at its own
expense. If the amount to be netted hereunder from any payment required under
Section 9.1 or Section 9.2 is determined after payment by the Indemnifying Party
of any amount otherwise required to be paid to an Indemnified Party pursuant to
this ARTICLE IX, the Indemnified Party shall repay to the Indemnifying Party,
promptly after such determination, any amount that the Indemnifying Party would
not have had to pay pursuant to this ARTICLE IX had such determination been made
at the time of such payment.

 

Section 9.7        Sole Remedy/Waiver. The parties hereto acknowledge and agree
that other than with respect to fraud, the remedies provided for in this
Agreement shall be the parties’ sole and exclusive remedy with respect to the
subject matter of this Agreement.

 

Section 9.8        No Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, NO PARTY TO THIS AGREEMENT SHALL BE LIABLE TO OR
OTHERWISE RESPONSIBLE TO ANY OTHER PARTY HERETO OR ANY AFFILIATE OF ANY OTHER
PARTY HERETO FOR CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES OR FOR DIMINUTION
IN VALUE OR LOST PROFITS THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED OR ASSUMED HEREUNDER.

 

ARTICLE X

TERMINATION

 

Section 10.1        Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)        by written agreement of Buyer and Seller;

 

(b)        by either Buyer or Seller, by giving written notice of such
termination to the other party, if the Closing shall not have occurred on or
prior to July 31, 2015 (unless the failure to consummate the Closing by such
date (i) shall be due to the failure of the party seeking to terminate this
Agreement to have fulfilled any of its obligations under this Agreement); or

 

(c)        by either Seller or Buyer, if any court of competent jurisdiction or
other competent Governmental Authority shall have issued a Governmental Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such
Governmental Order or other action shall have become final and nonappealable.

 



24

 

 

Section 10.2        Effect of Termination.

 

(a)        In the event of the termination of this Agreement in accordance with
Section 10.1, this Agreement shall thereafter become void and have no effect,
and no party hereto shall have any Liability to the other party hereto or their
respective Affiliates, directors, officers or employees, except for the
obligations of the parties hereto contained in this Section 10.2 and Sections
7.1(a), 11.1, 11.7, 11.8, 11.9 and 11.11, and except that nothing herein will
relieve any party from Liability for any material breach of any covenant set
forth in this Agreement prior to such termination.

 

(b)        In the event this Agreement shall be terminated and at such time any
party is in material breach of or default under any term or provision hereof,
such termination shall be without prejudice to, and shall not affect, any and
all rights to damages that the other party may have hereunder or otherwise under
applicable Law. The damages recoverable by the non-defaulting party shall
include all attorneys’ fees reasonably incurred by such party in connection with
the transactions contemplated hereby.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1        Notices. All notices or other communications hereunder shall
be deemed to have been duly given and made if in writing and if served by
personal delivery upon the party for whom it is intended, if delivered by
registered or certified mail, return receipt requested, or by a national courier
service, or if sent by facsimile, provided that the facsimile is promptly
confirmed by telephone confirmation thereof, to the Person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such Person:

 

To Seller:

 

Icagen, Inc.

c/o Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: John W. Watson

 



25

 

 

With a copy to:

 

c/o Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: Andrew J. Muratore, Esq.

 

To Buyer:

 

XRpro Sciences, Inc.

One Kendall Square, Suite B2002

Cambridge, Massachusetts, 02139

Attention: Richie Cunningham

 

With a copy to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue

26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq.

 

Section 11.2        Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Buyer and Seller, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 11.3        Assignment. No party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party hereto, except that Buyer may without such consent assign its
rights to purchase the Purchased Assets or its obligation to assume the Assumed
Liabilities hereunder to one or more of its Affiliates, so long as such
assignment does not adversely affect Seller or any of its Affiliates; provided,
however, that no such assignment by Buyer shall relieve Buyer of any of its
obligations hereunder.

 

Section 11.4        Entire Agreement. This Agreement (including all Schedules
and Exhibits) contains the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, except for the
Confidentiality Agreement which will remain in full force and effect for the
term provided for therein and other than any written agreement of the parties
that expressly provides that it is not superseded by this Agreement.

 



26

 

 

Section 11.5        Fulfillment of Obligations. Any obligation of any party to
any other party under this Agreement, which obligation is performed, satisfied
or fulfilled by an Affiliate of such party, shall be deemed to have been
performed, satisfied or fulfilled by such party.

 

Section 11.6        Parties in Interest. Except as provided in ARTICLE IX, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Buyer, Seller or their respective successors or permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

Section 11.7        Public Disclosure. Notwithstanding anything herein to the
contrary, each of the parties to this Agreement hereby agrees with the other
parties hereto that, except as may be required to comply with the requirements
of any applicable Laws, and the rules and regulations of the SEC or each stock
exchange upon which the securities of either of the parties is listed, no press
release or similar public announcement or communication shall, if prior to the
Closing, be made or caused to be made concerning the execution or performance of
this Agreement unless the parties shall have consulted in advance with respect
thereto.

 

Section 11.8        Return of Information. If for any reason whatsoever the
transactions contemplated by this Agreement are not consummated, Buyer shall
promptly return to Seller all information, documents, books and records
furnished by Seller, or any of its Affiliates, agents, employees, or
representatives (including all copies, summaries and abstracts, if any, thereof)
in accordance with the terms of the Confidentiality Agreement.

 

Section 11.9        Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be borne by the party incurring
such expenses. For the avoidance of doubt, Buyer, at their sole cost and
expense, shall make all appropriate filings, notices and applications with the
applicable Governmental Authority to reflect the sale, transfer and assignment
of any Purchased Asset, including the ICAGEN trademark. Notwithstanding the
foregoing, all Taxes (including any value added taxes but excluding any Income
Taxes) and fees relating to the transfer of the Purchased Assets shall be paid
by Buyer.

 

Section 11.10        Schedules. Seller may amend or supplement the Schedules to
ARTICLE V of this Agreement by delivering amended or supplemented Schedules to
Buyer prior to the Closing. The disclosure of any matter in any Schedule, as so
amended or supplemented, shall be deemed to be a disclosure for all purposes of
this Agreement (including any other Schedule), other than for purposes of the
condition to Closing in Section 4.2(b), but shall expressly not be deemed to
constitute an admission by Seller or Buyer, or to otherwise imply, that any such
matter is material for the purposes of this Agreement.

 



27

 

 

Section 11.11        Governing Law; Jurisdiction.

 

(a)        This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to the conflicts of law rules
of such state.

 

(b)        With respect to any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”), each party hereto irrevocably (i) agrees and
consents to be subject to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware or if the Court of Chancery of the State of Delaware does
not have jurisdiction, the United Stated District Court for the District of
Delaware or any other court of the State of Delaware and (ii) waives any
objection that it may have at any time to the laying of venue of any Proceeding
brought in any such court, waives any claim that such Proceeding has been
brought in an inconvenient forum and further waives the right to object, with
respect to such Proceeding, that such court does not have any jurisdiction over
such party.

 

Section 11.12        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

 

Section 11.13        Headings. The heading references herein and the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

Section 11.14        Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

28

 

 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 



  Icagen, Inc.       By: /s/ Doug Giordano     Name: Doug Giordano     Title:
Vice President         XRPRO SCIENCES, INC.       By: /s/ Richard Cunningham    
Name: Richard Cunningham    

Title: Chief Executive Officer and President

 



[Signature Page to Purchase and Collaboration Agreement.]

 

 

 

 



 